
	
		I
		112th CONGRESS
		2d Session
		H. R. 5134
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain surge
		  protectors.
	
	
		1.Certain surge
			 protectors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Duplex surge protection receptacles for a voltage not exceeding
						250v alternating current, each with monitor light to indicate the device is
						protecting the circuit (provided for in subheading 8536.30.80) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
